 In the Matter of F. L.ROBERTS& COMPANY, INC., EMPLOYERandCHAUFFEURS, TEAMSTERS &HELPERSLOCAL UNION No. 404, INTER-NATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUS-MEN &HELPERSOF AMERICA, AFL, PETITIONERCaseNo.1-RC-733.Decided January10, 1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Upon the basis of the entire record in this case, the Board 1 finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner is a labor organization claiming to representemployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within themeaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The petition states that the unit requested is composed of "truckdrivers on hauling and delivery of petroleum products," excludinggarage mechanics, clerical and supervisory employees, and employeesthe Petitioner classifies as "oil-burner service men."At the hearing,however, the Petitioner indicated that it seeks to represent only thefive employees who drivetrailertrucks.The Employer contends thatthe proposed unit is inappropriate for purposes of collective bargain-ing inasmuch as it does not include all employees who drive trucks andhandle petroleum products.The Employer is engaged in the sale and distribution of petroleumproducts and in the incidental installation and servicing of oil1Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-man panel consisting of the undersignedBoard Members. [Chairman Herzog and Members Houston and Murdock].81 N. L. R. B., No. 11.829595-50-vol 81667 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDburners.2It employs 21 individuals and operates 16 trucks 3 and agarage.All 16 trucks are used in some over-the-road delivery ofpetroleum products.'There are 13 employees who drive tank trucksand 1 mechanic.These employees have a common supervisor, thesame working conditions, and the same employee benefits, and are infrequent association with each other.The five employees in the unit as defined by the Petitioner at thehearing are the only drivers who operate the trailer trucks.Thesedrivers, however, also drive tank trucks, although they are never re-quested to service burners.The so-called oil-burner service mendrive tank and other trucks and deliver petroleum products.Theyalso install and service oil burners, but more than 50 percent of theirworking time is devoted to truck driving in hauling and deliveringpetroleum products.There is no effective history of bargaining bythe Petitioner for the oil-burner service men.The Petitioner hasapparently confined its organizational activities to the five employeesit now seeks to represent.,'We fail to perceive any persuasive reasonfor distinguishing these five truck drivers from the other truck driversemployed by the Employer-'Under all the circumstances, we conclude that a unit confined totrailer truck drivers is too limited in scope and not sufficientlyautonomous to be appropriate for collective bargaining; and we shalltherefore dismiss the petition.72Only 10 percent of the Employer's revenue is derived from the installation and servicingof oil burners2The Employer operates 5 trailer,6 tank, 1 dump,1 21/2-ton,1 pick-up, and 2 paneltrucks.The trailer trucks have a special brake and weigh 25 tons when loaded. Thetank trucks weigh 5 tons unloaded.Employees qualify for driving trucks by "try-outs"and recommendations.4The trailer and tank trucks are used for the bulk delivery of fuel oil,gas, and solvents ;the panel trucks are used for the delivery of cases of motor oil and solvents.We have held that the arbitrary grouping of employees by a labor organization be-cause it has limited its organizational activities to such grouping does not justify a findingof an appropriate unit on that basis.Matter of Hull-Rodell Motors,Inc,79 N L. R B1408To accept such a basis would be to make the extent of organization controlling,which we may not do.Section 9 (c) (5) of the Act, as amended.Matter of WestbrookEnterprises,Inc., 79N. L. R. B. 1032.6 The difference in the size of the trucks is immaterial.SeeMatter of Merchants Delivery,Inc,72 N. L. It.B. 28 (pick-up and deliver) ,Matter ofThompson Products,Inc., 72N. L. R. B 64, 67(heavy and panel);Matter of Roane-AndersonCo., 77 N. L.R. B 953(truck and passenger car).The slight difference in and method of pay are immaterial.SeeMatter of Merchants Debtery, Inc, supra;Matter of Chas. W. Bauermeister Co., Inc.,59 N. L. R B. 1127.The additional duties of the "oil-burner service men" are not asimportant as the fact that they spend a good part of their time driving trucks.Matterof Standard Oil Co.(Ohio),Cleveland Division,63 N. L. It B.1248(bulk station agentsincluded with truckers on the basis of part-time driving).The "farm truck operator"whom we separated from other truck drivers inMatter of Kallaher and Mee, Inc., 75N. L. R. B. 802, was a service man who did not deliver any products. That case isclearly distinguishable from the instant situation in which all the so-called service menalso deliver products7SeeMatter of Nolde Brothers, Inc.,79 N. L. It. B. 1245(driver-salesmen unit toolimited);Matter of Roane-AndersonCo , 77 N. L.It. B. 953(chauffeurs, too limited) ;Matter of Pryor Braun TransferCo., 79 N. L. R. B. 1412(household movers, too limited). F.L.ROBERTS & COMPANY, INC.ORDER69Upon the basis of the foregoing findings of fact and the entirerecord in the case, the Board hereby orders that the petition forinvestigation and certification of representatives of employees of F. L.Roberts & Company, Inc., filed by Chauffeurs, Teamsters & HelpersLocalUnion No. 404, International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, AFL, be, and ithereby is, dismissed.88The language of the petition is broad enough to cover the unit we would find ap-propriate and we could,therefore,direct an electionSeeMatter of Goodall Company,80 N. L. R. B 562.We are dismissing this petition,however, because the Petitionerfailed to make substantial showing of interest in the larger unit.Matter of RaybestosDivision of the Raybestos-Manhattan Company, Inc,74 N. L.It.B. 1321.